     Case 3:12-cv-08176-SMM Document 179 Filed 09/23/20 Page 1 of 14




 1   Lia Comerford, Oregon Bar No. 141513 (pro hac vice)
     Allison LaPlante, Oregon Bar No. 023614 (pro hac vice)
 2   Kevin M. Cassidy, Oregon Bar No. 025296 (pro hac vice)
 3   Earthrise Law Center
     Lewis & Clark Law School
 4   10101 S. Terwilliger Blvd.
 5   Portland, OR 97219
     (503)768-6823 (Comerford)
 6   (503) 768-6894 (LaPlante)
 7   (781) 659-1696 (Cassidy)
     comerfordl@lclark.edu
 8   laplante@lclark.edu
     cassidy@lclark.edu
 9
10   Attorneys for Plaintiffs
11
                          IN THE UNITED STATES DISTRICT COURT
12
                                FOR THE DISTRICT OF ARIZONA
13
14                                    PRESCOTT DIVISION
15
16   Center for Biological Diversity, et al.,       Case No: 3:12-cv-08176-SMM

17          Plaintiffs,
18   vs.                                            PLAINTIFFS’ REPLY IN SUPPORT
                                                    OF MOTION TO AMEND
19   United States Forest Service,                  COMPLAINT
20
            Defendant,
21
     and
22
23   National Rifle Association of America, Inc.,
     et al.,
24
25          Intervenor Defendants.
26
27
28
     Case 3:12-cv-08176-SMM Document 179 Filed 09/23/20 Page 2 of 14




 1                                        INTRODUCTION

 2          Plaintiffs the Center for Biological Diversity, Sierra Club, and Grand Canyon

 3   Wildlands Council (collectively, the “Center”) have moved to amend their Complaint to
 4   add a claim against the Director of the Arizona Game and Fish Department and the
 5   Commissioners of the Arizona Game and Fish Commission (collectively, the “Arizona
 6
     Officials”), alleging that these individuals, in their official capacities, have contributed and
 7
     are contributing to an imminent and substantial endangerment to the environment, as
 8
     prohibited by the Resource Conservation and Recovery Act (“RCRA”). See generally,
 9
10   Plaintiffs’ Motion to Amend (“Mot.”), Dkt. 175. Defendant U.S. Forest Service and

11   Intervenor Defendants the National Shooting Sports Foundation (“NSSF”), National Rifle
12   Association (“NRA”), and Safari Club International (collectively, “Defendants”) oppose
13   the motion, primarily arguing that the Court should wait to rule on the motion until after it
14
     rules on Defendants’ Rule 12 motions. The Center has no objection to this Court’s ruling
15
     on all of the motions simultaneously. Moreover, even if the Court rules on the Center’s
16
     motion prior to ruling on the Rule 12 motions, the Center would not object to a stay of
17
     Defendants’ deadline to respond to the Amended Complaint until after the Court rules on
18
19   the Rule 12 motions. This would assuage Defendants’ concerns.

20          Defendants also argue that the Center unduly delayed in seeking to amend its
21   Complaint, and that the amendment is futile. Not only are Defendants wrong on both
22   counts, but they also have not identified any prejudice they would suffer if the Court
23
     allowed the amendment, and they cannot claim surprise since they have been on notice of
24
     the amendment since the Center responded to the Rule 12 motions in December 2019.
25
            Rule 15 sets forth a liberal standard that courts should “freely give leave” to amend
26
27   “when justice so requires.” Fed. R. Civ. Proc. 15(a)(2). The Center’s motion clearly

28   satisfies this standard and Defendants have failed to meet their burden that the proposed


     PLAINTIFFS’ REPLY TO MOTION TO AMEND
                                                                                                   1
     Case 3:12-cv-08176-SMM Document 179 Filed 09/23/20 Page 3 of 14




 1   amendment should be denied. The Court should grant the Center’s motion.

 2                                        ARGUMENT
 3
     I.     This Court Can and Should Rule Simultaneously on the Center’s Motion To
 4          Amend and the Rule 12 Motions.
 5          Defendants’ opposition to the Center’s motion to amend is based largely on the
 6   timing of when the Court rules on the Center’s motion vis-à-vis the Rule 12 motions. See
 7
     e.g., USFS Brief, Dkt. 177, at 2 (requesting that the Court rule on the pending Rule 12
 8
     motions before ruling on the Center’s motion); NSSF Brief, Dkt. 176, at 2 (same); NRA
 9
     Brief, Dkt. 178, at 1 (same). Of course, this Court has discretion over when to rule on the
10
11   motions and the order in which it should do so. The Center requested that the Court rule

12   on its motion either before or at the same time as the Court rules on the Rule 12 motions.
13   Practically speaking, there is little, if any, difference, between the Court ruling
14   simultaneously on all pending motions, and the Court ruling on the Center’s motion after
15
     ruling on the Rule 12 motions. But at bottom, it appears all parties would agree to the
16
     Court’s ruling on the Center’s motion and the Rule 12 motions simultaneously.
17
18   II.    Regardless of the Timing, the Court Should Grant the Motion To Amend.

19          Regardless of whether the Court rules on the Center’s motion to amend prior to,

20   simultaneously, or even after ruling on the Rule 12 motions, in the interest of justice the
21   Court should grant the Center’s motion.
22
            A.     Defendants Would Not Suffer Any Undue Prejudice If the Court
23                 Granted the Center’s Motion.
24          Granting the Center’s motion to amend would not cause undue prejudice to
25
     Defendants, whose arguments regarding prejudice are limited to the situation where the
26
     Court grants the Center’s motion before ruling on the Rule 12 motions. Cf. USFS Br. at 2–
27
     5 with USFS Br. at 5–7; NSSF Br. at 4–7 (argument section of brief dedicated to explaining
28


     PLAINTIFFS’ REPLY TO MOTION TO AMEND
                                                                                              2
     Case 3:12-cv-08176-SMM Document 179 Filed 09/23/20 Page 4 of 14




 1   why Court should rule on the Center’s motion after ruling on the Rule 12 motions); NRA

 2   Br. at 5 (prejudice argument tied to the Center amending while the Rule 12 motions are
 3   pending). As stated above, the Center does not object to the Court’s ruling on its motion to
 4   amend at the same time that it rules on the Rule 12 motions. If the Court does so, then these
 5
     arguments are moot.
 6
            Even if the Court grants the Center’s motion prior to ruling on the Rule 12 motions,
 7
     this would not amount to undue prejudice. See Pipeline Technologies, Inc. v. Telog
 8
     Instruments, Inc., No. CV 13-02104-PHX-PGR, 2014 WL 2468343, at *2 (D. Ariz. June
 9
10   3, 2014) (internal quotations omitted) (“Undue prejudice means substantial prejudice or

11   substantial negative effect; the Ninth Circuit has found such substantial prejudice where
12   the claims sought to be added would have greatly altered the nature of the litigation and
13   would have required defendants to have undertaken, at a late hour, an entirely new course
14
     of defense.”). The Forest Service argues it would “disrupt[]” the Rule 12 motions, and the
15
     NSSF and the NRA raise similar arguments. See USFS Br. at 2; NSSF Br. at 6; NRA Br.
16
     at 5. The Forest Service further posits that because a court decision granting its motion
17
     would terminate this case, “it would be a waste of time and resources to file yet another
18
19   round of briefs, particularly when the proposed amendment admittedly does not seek to

20   alter the RCRA claim asserted against the Forest Service.” USFS Br. at 2. These arguments
21   do not withstand even minimal scrutiny.
22          As an initial matter, the Court’s granting of the Forest Service’s motion would not
23
     terminate this case. See infra at Section II(C). But more pertinent here, the proposed
24
     allegations parallel those already in the Complaint, and the proposed amendment does not
25
     alter the existing claim against the Forest Service. See generally, Proposed Amended
26
27   Complaint, Dkt. 175–2; see also e.g., A.V. by Versace, Inc. v. Gianni Versace S.p.A., 87 F.

28   Supp. 2d 281, 299 (S.D.N.Y. Mar. 6, 2000) (where proposed amendment would add new


     PLAINTIFFS’ REPLY TO MOTION TO AMEND
                                                                                                3
     Case 3:12-cv-08176-SMM Document 179 Filed 09/23/20 Page 5 of 14




 1   defendants, finding no undue prejudice because the amendments “do not raise factual

 2   claims unrelated to the events” in the existing complaint, and no trial date had been set and
 3   discovery had not been completed). The Arizona Officials may move to dismiss the
 4   Center’s claim once they are parties to the case, but neither the Forest Service nor
 5
     Intervenors need to participate in that briefing. Nor would they need to “redo” their existing
 6
     motions. See Effect of an Amended Pleading, 6 Fed. Prac. & Proc. § 1476 (3d ed.)
 7
     (“[D]efendants should not be required to file a new motion to dismiss simply because an
 8
     amended pleading was introduced while their motion was pending.”). Further, the fact that
 9
10   the parties might have to engage in additional briefing does not rise to the level of “undue

11   prejudice.” See Nissou-Rabban v. Capital One Bank (USA), N.A., 285 F. Supp. 3d 1136,
12   1145 (S.D. Cal. Jan. 23, 2018) (in considering motion to amend, stating that “the
13   expenditure of additional monies or time do not constitute undue prejudice”).
14
            Contrary to the NRA’s suggestions, it is not improper for a plaintiff to seek to amend
15
     its complaint while Rule 12 motions are pending. NRA Br. at 1, 2, 5. The Federal Rules of
16
     Civil Procedure allow a plaintiff to amend its complaint as a matter of course within 21
17
     days of receiving a response. Fed. R. Civ. Proc. 15(a)(1)(B). Here, more than 21 days had
18
19   passed since Defendants first responded to the Center’s Complaint, and the Center was

20   statutorily required to send a notice letter and wait at least 90 days before suing the Arizona
21   Officials. See Dkt. 46 (Forest Service motion to dismiss, filed in 2012); Dkts. 118, 120,
22   124, and 125 (Intervenors’ Answers and Rule 12 motions, filed in 2016); 42 U.S.C. §
23
     6972(b)(2). As such, because Defendants did not consent to the amended Complaint, the
24
     Center filed its motion. Fed. R. Civ. Proc. 15(a)(2). But that plaintiffs can amend their
25
     complaints as a matter of course in response to Rule 12 motions, and that the Center could
26
27   have done so absent the unusual circumstances here, demonstrates that the NRA’s

28   argument is meritless. Moreover, consistent with Rule 15’s liberal standard, courts


     PLAINTIFFS’ REPLY TO MOTION TO AMEND
                                                                                                  4
     Case 3:12-cv-08176-SMM Document 179 Filed 09/23/20 Page 6 of 14




 1   regularly grant motions to amend while Rule 12 motions and even summary judgment

 2   motions are pending.1 See e.g., Venugopal v. Citibank, NA, No. C 12-2452, 2013 WL
 3   174483, at *2 (N.D. Cal. Jan. 16, 2013) (rejecting defendant’s argument that it would suffer
 4   undue prejudice from having to reprise previous arguments if the court allowed amended
 5
     complaint, stating: “[E]ven if the Court were to deny Plaintiff’s current request for leave
 6
     to amend, it could still grant Plaintiff leave to amend later when it ruled on Defendant’s
 7
     motion to dismiss. This is why courts are typically reluctant to deny a plaintiff leave to
 8
     amend simply because [sic] motion to dismiss is pending.”); Sasse v. Illinois Cent. R. Co.,
 9
10   No. 3:06-cv-121, 2006 WL 1722369, at *1 (S.D. Illinois June 22, 2006), at *1 (granting

11   motion to amend while motion to dismiss and motion for summary judgment were
12   pending).
13
            B.     The Center Did Not Unduly Delay in Filing Its Motion To Amend.
14
            Contrary to Defendants’ arguments, the Center did not unduly delay in filing its
15
     motion to amend. Defendants complain that the Center should have sought to amend its
16
17   Complaint earlier in the litigation. See USFS Br. at 6–7; NRA Br. at 3–4 (arguing that the

18   Center unreasonably delayed in seeking to amend its Complaint because “Plaintiffs should
19   have known eight years ago that Arizona is a required party”). But this argument ignores
20   the fact that the Center is seeking to amend its Complaint now in direct response to the
21
     Rule 19 arguments raised in Intervenors’ Rule 12 motions. See Mot. at 2 (explaining the
22
     Center’s reasoning for filing the motion now); see also NSSF MJOP, Dkt. 160, at 17
23
     1
24     In the cases cited by the NRA where courts denied motions to amend complaints while
     motions to dismiss were pending, neither of the plaintiffs had to wait for a statutory notice
25   period before amending, and there were also other aggravating facts not present here. See
26   Mulato v. Wells Fargo Bank, N.A., 76 F. Supp. 3d 929, 942–43 (N.D. Cal. Dec. 19, 2014)
     (plaintiff did not identify facts not available at the time it filed its first amended complaint
27   and opposition to pending motions); Moreno v. Castlerock Farming and Transport, Inc.,
28   No. 1:12-cv-00556, 2012 WL 4468439, at *2 (E.D. Cal. Sept. 26, 2012) (amendment would
     modify existing causes of action subject to pending motion).

     PLAINTIFFS’ REPLY TO MOTION TO AMEND
                                                                                                   5
     Case 3:12-cv-08176-SMM Document 179 Filed 09/23/20 Page 7 of 14




 1   (raising Rule 19 argument); NRA/SCI MTD, Dkt. 161, at 13–14 (same).2 These motions

 2   ask the Court for the first time to rule on a pure question of law: whether Arizona is a
 3   required party that cannot be joined due to sovereign immunity. This Court should reject
 4   this argument, as neither Arizona or the Arizona Officials are required parties. See
 5
     Plaintiffs’ Consolidated Response to Rule 12 Motions, Dkt. 167, at 26–39. As such, the
 6
     Center was not required to sue them. See Simpson v. Alaska State Com’n for Human Rights,
 7
     608 F.2d 1171, 1174 (9th Cir. 1979) (“A plaintiff ordinarily is free to decide who shall be
 8
     parties to his lawsuit.”). Defendants are essentially arguing that the Center should have,
 9
10   years ago, amended its Complaint to add in a claim that they do not believe they need to

11   include, in response to a legal argument with which they disagree—an argument that no
12   one, until now, has asked the Court to rule on. Defendants have not pointed to a case
13   suggesting that a plaintiff should have to do so or else be prohibited from later amending
14
     their Complaint, despite Rule 15’s liberal standard for amendments.
15
            If there is any delay here it has been caused by Arizona, which purposefully chose
16
     to delay raising its Rule 19 argument. Arizona moved to intervene at the beginning of this
17
     lawsuit for the purpose of raising a Rule 19 defense. See generally, Arizona Motion to
18
19   Intervene, Dkt. 21. This Court denied Arizona’s motion as moot when it dismissed the

20   Center’s case. See Order, Dkt. 81, at 7–8. On remand, rather than renew its motion, Arizona
21   chose to wait and see what would happen with the Forest Service’s anticipated Rule 12
22   motion. See Status Conference Transcript, Dkt. 116, at 7–8 (attorney for Arizona stating
23
     Arizona’s intent to “wait on” the Court’s decision on the Forest Service’s Rule 12 motion
24
25   2
       The dicta that the Forest Service and NSSF point to from the Ninth Circuit’s opinion
26   reversing this Court’s second dismissal of this case was referring to an amendment “to
     more fully spell out the bases for USFS’s contributor liability[.]” Ctr. for Biological
27   Diversity v. U.S. Forest Serv., 925 F.3d 1041, 1053 (9th Cir. 2019); see also USFS Br. at
28   6; NSSF Br. at 3, n. 1. If anything, the Ninth Circuit’s comment suggests that it would not
     find a motion to amend, at this stage in the case, untimely.

     PLAINTIFFS’ REPLY TO MOTION TO AMEND
                                                                                              6
     Case 3:12-cv-08176-SMM Document 179 Filed 09/23/20 Page 8 of 14




 1   before filing its motion to intervene for purposes of filing a Rule 12 motion). In contrast,

 2   the Center’s proposal was “to figure out who’s in the case first, and then deal with the
 3   motions to dismiss.” Id. at 5–6.
 4          Furthermore, Defendants have not identified any prejudice they will suffer as a
 5
     result of the Center’s purportedly “delayed” motion. See Mot. at 7 (explaining that undue
 6
     delay is delay that prejudices the opposing parties or imposes unwarranted burdens on the
 7
     court). The parties have not reached the discovery stage of the litigation; no party has filed
 8
     a motion for summary judgment; and there is not a trial date set. Id. The NRA points to
 9
10   several cases to support its argument that the pending Rule 12 motions equate to

11   Defendants’ suffering prejudice if the Court allows the amendment. See NRA Br. at. 5. But
12   in each of these cases, there were other factors, beyond the pending motions, that led to the
13   courts’ findings of prejudice. Castle v. Knowles, No. CV1-08-01267, 2010 WL 2232394,
14
     at *4 (E.D. Cal. June 3, 2010) (denying motion to amend where plaintiff had already
15
     amended complaint and where defendants would suffer prejudice from undue delay and
16
     having to file additional briefs in response to futile amendments); supra at Section II(A)
17
     n.1 (discussing Mulato and Moreno).3 In addition, Defendants have been on notice for
18
19   3
        Other cases cited by Defendants are also distinguishable because they involve
20   amendments under aggravated circumstances not present here. See e.g., Jackson v. Bank of
     Hawaii, 902 F.2d 1385, 1388–89 (9th Cir. 1990) (affirming denial of motion to amend
21   where amendment would have required additional discovery and relitigation of a second
22   lawsuit); AmerisourceBergen Corp. v. Dialysist West, Inc., 465 F.3d 946, 951–54 (9th Cir.
     2006) (affirming denial of motion to amend where party was seeking to add factual
23   allegations that it had learned of months prior to the amendment and after admitting
24   contrary facts); Texaco, Inc. v. Ponsoldt, 939 F.2d 794, 798–99 (9th Cir. 1991) (affirming
     denial of motion to amend where district court had already granted summary judgment
25   against moving party, discovery was over, and the trial date was only months away);
26   Swanson v. U.S. Forest Serv., 87 F.3d 339, 345 (9th Cir. 1996) (affirming denial of motion
     to mend where plaintiff waited six weeks after claims were dismissed to move to amend,
27   and had ignored earlier invitation to amend); Loos v. Immersion Corp., 762 F.3d 880, 890–
28   91 (9th Cir. 2014) (affirming denial of motion to amend where district court had previously
     provided plaintiff with explanation as to how to fix deficient complaint, and plaintiff had

     PLAINTIFFS’ REPLY TO MOTION TO AMEND
                                                                                                 7
     Case 3:12-cv-08176-SMM Document 179 Filed 09/23/20 Page 9 of 14




 1   months that the Center intended to amend its Complaint, as a precautionary measure, to

 2   add a claim against the Arizona Officials. See Dkt. 167 at 40. The Forest Service and NRA
 3   further argue that the Center has failed to offer any “good reason” for the motion or
 4   “acceptable excuse” for the delay. USFS Br. at 2; NRA Br. at 4–5. But these arguments
 5
     incorrectly place the burden on the Center to explain is amendment; consistent with Rule
 6
     15’s liberal standard, Defendants bear the burden of proving that the Court should deny the
 7
     amendment. See Supermarket Energy Technologies, LLC v. Supermarket Energy
 8
     Solutions, Inc., No. CV-10-2288-PHX-SMM, 2014 WL 12538890, at *1 (D. Ariz. Jan. 29,
 9
10   2014). Defendants have not met this burden.4

11          Regardless, the Center has provided a reason: it is doing so in response to arguments
12   raised for the first time in the Rule 12 motions, as well as because the motion might speed
13   up resolution of this case. This more than satisfies Rule 15’s liberal standard. Fed. R. Civ.
14
     Proc. 15(a)(2). The NRA’s reliance on Mullen v. Surtshin does not save its argument
15
     because the Mullen plaintiff had already amended its complaint twice and had “foregone a
16
     third opportunity [from the Court]” to file a third amended complaint. 590 F. Supp. 2d
17
     1233, 1236–37 (N.D. Cal. 2008). Here, the Center is seeking to amend its Complaint for
18
19   the first time.

20          Rather than cause prejudice, resolving this case quickly would presumably benefit
21   all parties and the Court, not to mention the California condors and other scavengers that
22   continue to face an imminent and substantial endangerment while this case remains
23
24   failed to do so); Leadsinger, Inc. v. BMG Music Pub., 512 F.3d 522, 532–33 (9th Cir. 2008)
     (affirming denial of motion to amend where district court had determined that amendment
25   would be futile); Bergdale v. Countrywide Bank FSB, No. CV-12-8057-PCT-SMM, 2013
26   WL 12174685, at *2–3 (D. Ariz. Dec. 5, 2013) (denying motion to amend where plaintiff
     was seeking leave to file a second amended complaint and the deadline for filing an
27   amended complaint had passed).
     4
28     In addition, the NRA fails to articulate any prejudice caused by the Center’s waiting two
     months after the 90-day notice period expired to file its motion. NRA Br. at 4.

     PLAINTIFFS’ REPLY TO MOTION TO AMEND
                                                                                                8
     Case 3:12-cv-08176-SMM Document 179 Filed 09/23/20 Page 10 of 14




 1   unresolved. The Forest Service calls the notion that the Center’s motion might speed up

 2   the case “implausible” because “the outcome of the pending Rule 12 motions should be
 3   determinative one way or the other.” USFS Br. at 4. But as discussed infra, that is not true.
 4   Instead, the Center’s motion places the question of whether the Center can amend its
 5
     Complaint affirmatively before the Court. While the Center asked the Court to allow it to
 6
     amend its Complaint in its response brief to the Rule 12 motions, see Dkt. 167 at 40, the
 7
     proper way to request relief from a court is to do so via a motion. See LRCiv 7.2. And
 8
     while a court may, in its discretion, allow a plaintiff to amend its complaint when it grants
 9
10   a Rule 12 motion, courts are not required to do so.

11          The Center’s motion may safeguard against further delay that could arise if the
12   Court, in the absence of a motion to amend, were to either (1) dismiss the Center’s case on
13   the Rule 19 arguments but not give the Center leave to amend, or (2) dismiss the Center’s
14
     case without reaching the Rule 19 arguments. In the first instance, were the Center to
15
     appeal, it could argue that the Court should have given the Center leave to amend even in
16
     the absence of a motion seeking leave to do so. But the Center’s motion provides extra
17
     reasoning for the Ninth Circuit to reach the question of whether the Center should be
18
19   allowed to amend. In the second instance—if the Court dismisses the Center’s case without

20   reaching the Rule 19 argument—then, in the absence of the Center’s having filed a separate
21   motion to amend, the Ninth Circuit might reverse the Court’s decision and, on remand, the
22   Intervenors and/or Arizona would again raise their Rule 19 defense. After a third appeal
23
     and remand, the parties would still be briefing Rule 12 motions.
24
25          C.     The Center’s Proposed Amendment Is Not Futile.

26          “An amendment is futile when no set of facts can be proved under the amendment

27   to the pleadings that would constitute a valid and sufficient claim or defense.” Missouri ex
28   rel. Koster v. Harris, 847 F.3d 646, 656 (9th Cir. 2017) (internal quotations omitted). The


     PLAINTIFFS’ REPLY TO MOTION TO AMEND
                                                                                                9
     Case 3:12-cv-08176-SMM Document 179 Filed 09/23/20 Page 11 of 14




 1   fact that a Rule 12 motion to dismiss is pending does not mean that a motion

 2   to amend a complaint is “futile.” St. Paul Fire & Marine Ins. Co. v. United States, 24 Cl.
 3   Ct. 518, 521 (1991). The Forest Service contends that a Court ruling granting its Rule 12
 4   motion will be dispositive as to whether the Arizona Officials can be “contributors” under
 5
     RCRA. USFS Br. at 5–6. But if the Court finds that the Forest Service cannot be a
 6
     “contributor,” this does not necessitate a holding that the Arizona Officials cannot be
 7
     contributors. The Center’s claims against the Forest Service and the Arizona Officials are
 8
     not identical, nor do they rely on one another. While there are questions of law and fact
 9
10   common to both, each claim rests on a unique set of facts regarding how the agency or

11   official contributes to the disposal of lead ammunition on the Kaibab. See e.g., Dkt. 175-2,
12   at ¶¶17, 29–30, 49, 54–58. Additionally, although the Center pleads a single claim against
13   the Arizona Officials, the Director and Commissioners are distinct legal actors, and the
14
     Court could find that either the Director or the Commissioners, or both, could be
15
     “contributors.” Thus, if the Court grants the Forest Service’s motion, that would not require
16
     dismissal of the claim against the Arizona Officials.
17
            NSSF also asserts that the Center’s amendment is futile due to the arguments raised
18
19   by Intervenors in their Rule 12 motions. NSSF Br. at 5. However, as the Center explained

20   in its response to those motions, those arguments are wrong, and the Court should reject
21   them. Dkt. 167 at 17–25. Furthermore, even if the Court were to agree with Intervenors’
22   arguments, that would not necessarily result in the dismissal of the Center’s claims as futile.
23
     For example, if the Court were to find that the ESA 10(j) Rule for condors precluded a
24
     lawsuit under RCRA, that would not render the Center’s amendment futile because the
25
     Center’s claims are not exclusively tied to condors. Id. at 25–26.5
26
27   5
       Defendants’ futility arguments depend on the Court’s granting of their Rule 12 motions.
28   If the Court ruled on the Center’s motion prior to ruling on the Rule 12 motions, or denied
     the Rule 12 motions, then Defendants’ futility arguments also fail.

     PLAINTIFFS’ REPLY TO MOTION TO AMEND
                                                                                                 10
     Case 3:12-cv-08176-SMM Document 179 Filed 09/23/20 Page 12 of 14




 1          Finally, Defendants do not seriously contest the Center’s ability to sue Arizona

 2   Officials in Federal Court. The Forest Service states that the Center “incorrectly assume[s]
 3   they could add the Arizona Officials as defendants even if the Court finds that the State
 4   cannot be sued due to sovereign immunity,” USFS Br. at 4. The NRA makes a similar
 5
     statement. NRA Br. at 2 n.1.6 But Defendants offer no explanation or support for these
 6
     statements, which are at odds with the Ex Parte Young doctrine that recognizes that a
 7
     State’s protection from suit does not apply to state officials sued in their official capacities
 8
     for ongoing violations of federal law, provided plaintiffs are seeking prospective relief. 209
 9
10   U.S. 123, 159–60 (1908); see also Koala v. Khosla, 931 F.3d 887, 894–95 (9th Cir. 2019)

11   (discussing Ex Parte Young); Thompson v. United States, No. 3:18-cv-00147, 2018 WL
12   5833062, at *4 (D. Nev. Nov. 7, 2018) (dismissing case based on Rule 19 sovereign
13   immunity argument, but stating that “[t]his does not necessitate denial of leave to amend,
14
     because an amended complaint could potentially state claims against non-immune
15
     Defendants”). Therefore, even if the Court agrees with the Rule 19 arguments, the Center
16
     may still sue the Arizona Officials, in their official capacities, to enjoin their future actions
17
     that may present and imminent and substantial endangerment to the environment.
18
19                                          CONCLUSION

20          For the forgoing reasons, and for the reasons in the Center’s motion to amend and
21   supporting memorandum, the Court should grant the Center’s motion.
22
23   Dated this 23rd day of September, 2020.
24
                                  s/ Lia Comerford
25                                Lia Comerford, Oregon Bar No. 141513 (pro hac vice)
                                  Allison LaPlante, Oregon Bar No. 023614 (pro hac vice)
26
27   6
       Defendants also briefly refer to additional arguments that the Arizona Officials might
28   raise in response to Center’s proposed claim. USFS Br. at 4; NRA Br. at 2–3. These bare-
     bone statements are not sufficient to overcome Rule 15’s liberal standard.

     PLAINTIFFS’ REPLY TO MOTION TO AMEND
                                                                                                   11
     Case 3:12-cv-08176-SMM Document 179 Filed 09/23/20 Page 13 of 14




 1                          Kevin M. Cassidy, Oregon Bar No. 025296 (pro hac vice)
                            Earthrise Law Center
 2                          Lewis & Clark Law School
 3                          10101 S. Terwilliger Blvd.
                            Portland, OR 97219
 4                          (503) 768-6823 (Comerford)
 5                          (503) 768-6894 (LaPlante)
                            (781) 659-1696 (Cassidy)
 6                          comerfordl@lclark.edu
 7                          laplante@lclark.edu
                            cassidy@lclark.edu
 8
                            Attorneys for Plaintiffs
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     PLAINTIFFS’ REPLY TO MOTION TO AMEND
                                                                                     12
     Case 3:12-cv-08176-SMM Document 179 Filed 09/23/20 Page 14 of 14




 1                                CERTIFICATE OF SERVICE

 2
            I hereby certify that on September 23, 2020, I electronically transmitted the
 3
     foregoing document to the Clerk's Office using the CM/ECF System for filing and
 4
     transmittal of a Notice of Electronic Filing, which will send notification of such filing to
 5
     the following:
 6
 7          Michael C. Augustini, United States Department of Justice, Attorney for
            Defendant United States Forest Service.
 8
 9          L. John LeSueur, Attorney for the State of Arizona.
10          Jeremy Clare, Attorney for Safari Club International.
11
            Michael T. Jean, Attorney for National Rifle Association.
12
13          Norman D. James and Rhett Billingsley, Attorneys for Intervenor Defendant
            National Shooting Sports Foundation.
14
15          Kevin Cassidy and Allison LaPlante, Attorneys for Plaintiffs.

16                                                    s/ Lia Comerford
17
18
19
20
21
22
23
24
25
26
27
28


     PLAINTIFFS’ REPLY TO MOTION TO AMEND
                                                                                              13
